Citation Nr: 0518539	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected lumbosacral muscle spasm.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative arthritis of 
the left ankle prior to January 18, 2005.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative arthritis of the 
left ankle from January 18, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2001 and October 2001 rating decisions of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was previously before the Board in April 2004, 
wherein it was remanded for additional development.  By 
rating action dated in March 2005, the RO granted an 
increased disability rating of 20 percent for the veteran's 
service-connected degenerative arthritis of the left ankle, 
effective as of January 18, 2005.  


FINDINGS OF FACT

1.  The veteran's lumbosacral muscle spasm is manifested by 
mild paralumbar spasm and tenderness, with 80 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
bending and 25 degrees of rotation.

2.  Prior to January 18, 2005, the veteran's degenerative 
arthritis of the left ankle was manifested by no more than 
moderate limitation of motion.

3.  From January 18, 2005, the veteran's degenerative 
arthritis of the left ankle was manifested by marked 
limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
greater than 20 percent for lumbosacral muscle spasm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (as in effect prior to September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in 
effect from September  23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (as in effect from 
September 26, 2003).

2.  The schedular criteria for an initial disability rating 
greater than 10 percent for degenerative arthritis of the 
left ankle, prior to January 18, 2005, have not been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004). 

3.  The schedular criteria for a disability rating greater 
than 20 percent for degenerative arthritis of the left ankle, 
from January 18, 2005, have not been met.  38 U.S.C.A.  §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in August and September 2001, 
November 2002, and August 2003.  VA also notified the veteran 
in letters from the Appeals Management Center (AMC) dated in 
April 2004 and October 2004.  The veteran was told of what 
was required to substantiate his claims, of his and VA's 
respective duties, and was asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.    

With respect to the claim for a higher rating for lumbosacral 
strain, the August and September 2001 notice letters were 
provided to the veteran prior to the initial adjudication of 
his claim in October 2001.  See VAOPGCPREC 8-03.  Thus, there 
is no defect with respect to the timing of notice.  
Concerning the claim for a higher rating for the left ankle, 
the requisite notice was provided to the veteran after the 
initial adjudication of the claim by the RO.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  The claim has been on appeal for 
nearly five years, and in that time VA has provided the 
veteran a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examinations in October 
2000, August 2001, December 2002, and January 2005.  
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claims on the merits.

Higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings - does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.


Lumbosacral muscle spasm

The veteran was awarded service connection for lumbosacral 
muscle spasm by rating action of the RO dated in October 
2001, wherein a 20 percent disability rating was assigned 
effective as of May 12, 1997. 

A VA examination report dated in August 2001 shows that the 
veteran had reported pain in the lower back which would 
radiate down to the buttocks if he would stand for 15 
minutes.  He stated that he had no lost any work due to this 
condition.  Physical examination revealed forward flexion of 
80 degrees, right lateral flexion of 25 degrees, left lateral 
flexion of 40 degrees, and rotation of 10 to 15 degrees.  
There was tenderness on palpation of the right paraspinal 
muscles.  The impression, in pertinent part, was lumbosacral 
muscle spasm.  X-rays of the lumbar spine were negative and 
no significant abnormalities were seen.

A VA examination report dated in December 2002 shows that the 
veteran reported that his lower back was sore almost daily.  
He worked full time repairing ATM machines.  Coughing and 
sneezing would increase the pain, once in a while.  He had no 
surgery, used no back braces, and no ambulatory aids.  He 
stated that his muscles felt real tight.  There was no 
radiating lower extremity pain or paresthesias right or left, 
but the pain would occasionally go to the right hip, but he 
pointed to the right posterior iliac crest region above the 
right sacrum, not the hip.  Physical examination revealed 
normal gait with no tenderness to palpation.  There was no 
muscle spasm or complaint of pain on midline percussion.  
Deep tendon reflexes were 1+, bilaterally.  Seated straight 
leg raising was negative, bilaterally.  Range of motion of 
the thoracic lumbar spine was 100 degrees of flexion, 25 
degrees of extension, and 25 degrees of side bending, 
bilaterally, with reported tightness on motion.  The 
impression was lumbar spine with chronic strain, no muscle 
spasm.  Functional impairment was said to be mild, with loss 
in degrees of range of motion of extension 5 degrees, and 
side bending right and left, 5 degrees each.

A VA examination report dated in January 2005 shows that the 
veteran reported a spasm in his back on an intermittent 
basis, tightness, and low back pain.  He was employed as a 
field engineer.  He indicated that these symptoms did not 
occur daily, and were confined to the low back.  He denied 
sciatica, numbness, tingling, or weakness.  He did not use 
any assistive devices for his back disability, and his 
disability did not affect his usual occupation.  He added 
that he had no treatment to his back at all.  He denied 
weakness or incoordination of the back, but he did have 
episodes of spasm, which would come intermittently.  He 
denied any episodes of incapacitating pain within the 
preceding 12 months, but he did report increasing pain with 
increasing activities and flare-ups once or twice a month.  
Physical examination revealed 80 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral bending, 
bilaterally, and 25 degrees of rotation, bilaterally.  There 
was mild paralumbar spasm and tenderness noted to deep 
palpation.  There was no incoordination or gross fatigability 
to repetitive flexion and extension testing of the lumbar 
spine.  There was mildly increased pain with resisted 
extension.  X-rays of the lumbosacral spine were normal, 
apart from mild lumbar scoliosis in the lower lumbar spine.  
The impression was lumbar strain, secondary to the ankle 
problem.  The examiner indicated that he would not assign any 
additional range of motion loss for DeLuca issues for the 
lumbar spine problem.  He added that pain did not necessarily 
limit functional activity for the back problem.

The veteran's service-connected lumbosacral muscle spasm is 
currently rated as 20 percent disabling, pursuant to C.F.R. § 
4.71a, Diagnostic Code 5237 (2004), which provides the rating 
criteria for lumbosacral strain.  In August 2003, amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the lumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  The veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal which allows application of the 
prior versions of the applicable diagnostic codes at  38 
C.F.R. § 4.71a to the period on or after the effective dates 
of the new regulations.  See Kuzma v. Principi, 341  F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19,  2003).

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after the veteran's separation from service and (2) 
whether an increased rating is warranted under the "new" 
criteria for other disabilities of the lumbar spine at any 
time on or after September 26, 2003.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any  Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a,  
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive  
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition in 
which the entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455  
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note  
(2).  Provided, however, that, in exceptional cases, an  
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of  
disease or injury of the spine, the range of motion of the  
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note  
(3).  Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by  
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a disability rating greater than 20 percent 
under both the old and new criteria.

With respect to entitlement to an initial disability rating 
greater than 20 percent under the old criteria, the maximum 
40 percent rating was appropriate with severe symptomatology; 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked  limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a Diagnostic Code 5295 
(2003).  None of the requisite findings have been shown on 
examination at any time that would meet the criteria for a 40 
percent disability rating under former Diagnostic Code 5295.  
Forward flexion is only mildly reduced, at worst to 80 
degrees, and x-rays of the lumbar spine have been normal. 

Review of the evidence under the criteria of former 
Diagnostic Code 5292,  limitation of motion in the lumbar 
spine, shows essentially persistent full range of motion upon 
examination.  In August 2001, forward flexion was 80 degrees, 
right lateral flexion 25 degrees, left lateral flexion 40 
degrees, and rotation 10 to 15 degrees.   In December 2002, 
there was 100 degrees of flexion, 25 degrees of extension, 
and 25 degrees of side bending, bilaterally.  In January 
2005, there was 80 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral bending, bilaterally, and 25 
degrees of rotation, bilaterally.  The evidence clearly does 
not demonstrate severe limitation of motion as is required 
for a 40 percent disability rating under former Diagnostic 
Code 5292.

With respect to current Diagnostic Code 5237  (pertaining to 
lumbosacral strain), the Board acknowledges, as set forth 
previously, that the veteran has complained of limited 
motion, intermittent muscle spasm, and intermittent pain in 
his back, and that there is objective evidence of some 
paraspinal tenderness, limitation of motion, and occasional 
spasm.  However, as noted above, the objective post-service 
evidence shows that he can flex his back to at least 80 
degrees, and that it is not ankylosed.  Accordingly, there  
is no basis for assigning a higher rating under the "new" 
criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, and the findings in the evidence are  
not representative of disc disease (for example, the veteran 
does not complain of symptoms such as numbness or tingling, 
or radiation of pain or other symptoms into the lower  
extremities, and all sensory examinations have been normal).  
There is also no evidence of fractured vertebrae, or 
ankylosis, that would support an evaluation under the 
criteria of Diagnostic Codes 5285, 5286, or 5289,  
respectively.  See 38 C.F.R. § 4.71a (2002).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no basis for a rating in excess of 
20 percent based on limitation of motion due to any 
functional loss.  VA examination in December 2002 showed that 
the examiner found functional impairment to be only mild.  
The VA examiner in January 2005 stated that he would not 
assign any additional range of motion loss for DeLuca issues 
for the lumbar spine problem.  He added that pain did not 
necessarily limit functional activity for the back problem.  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased disability 
evaluation for lumbosacral muscle spasm.  For the reasons set 
out above, the preponderance of the evidence is against the 
claim for a greater disability evaluation.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Degenerative arthritis of the left ankle, prior to January 
18, 2005

The veteran was awarded entitlement to service connection for 
degenerative arthritis of the left ankle by rating action of 
the RO dated in July 2001, wherein a 10 percent disability 
rating was assigned effective as of May 12, 1997.  

A private medical record from J. P. Wright, M.D., dated in 
May 2000, shows that the veteran reported twisting his left 
ankle.  He complained of daily, chronic pain, usually 
moderate in intensity but at times becoming more sore and 
swelling intermittently.  Physical examination revealed 
tenderness and a trace of puffiness about the medial 
malleolus.  He ambulated with a marked limp.  X-rays were 
negative for an acute fracture but showed narrowing of the 
joint space at the talotibial joint with a small, chronic 
appearing spur over the anterior aspect of the distal tibia 
at the articular surface.  He had no ligamentous laxity with 
inversion/eversion stress or talar drawer maneuver.  Distal 
neurovascular examination was intact.  Dorsiflexion was 10 
degrees and plantar flexion was 25 degrees.

A VA examination report dated in October 2000 shows that the 
veteran reported pain and swelling of the anterior and medial 
aspect of the left ankle.  He was employed as a service 
technician, primarily in a truck without a lot of walking.  
He noted popping and a sense of instability, which the 
examiner felt was more of pain with  and inability to use the 
ankle fully at that particular moment.  The veteran stated 
that he had pain after walking ten blocks and that he was 
unable to run or play any sports.  Physical examination 
revealed full range of motion and dorsiflexion, equal to the 
other side.  Dorsiflexion was 25 degrees, plantar flexion was 
60 degrees, inversion was 40 degrees, bilaterally, and 
eversion was 15 to 20 degrees, which was equal to the other 
side.  The rest of the mid-tarsus and forefoot examination 
was normal.  There was tenderness just distal to the medial 
malleolus and over the anterior aspect of the ankle.  The 
examiner thought there was some fluid in the ankle joint.  He 
could not stress it to produce pain.  There was no tenderness 
on the sinus tarsi.  The veteran could walk on his heels 
easily and tiptoe without problem.  There was no evidence of 
muscle atrophy in the calf.  Recent X-rays were said to have 
shown some spurring at the medial aspect of the talus at the 
level of the medial malleolus and also some spurring 
anteriorly at the level of the tibia at its articulation with 
the talus.  The examiner concluded that the veteran was 
having significant problems with limitation of function 
referable to the left ankle.  The diagnosis was degenerative 
arthritis of the left ankle.  

A VA examination report dated in August 2001 shows that the 
veteran, in pertinent part, reported favoring the right foot 
over the left when standing due to pain.  An x-ray of the 
left ankle showed no significant soft tissue swelling, ankle 
mortise intact, and bony structures unremarkable.

A VA examination report dated in December 2002 shows that the 
veteran reported that his left ankle hurt all the time.  He 
added there would be occasional sharp pain and then his ankle 
would invert and he would fall.  He reported swelling if on 
his feet over 20 minutes.  Physical examination revealed no 
gross manual instability or tenderness to palpation.  
Capillary circulation of the toes was normal and there was no 
swelling.  Range of motion was 20 degrees of dorsiflexion and 
35 degrees of plantar flexion, with no complaint of pain.  
The impression was left ankle, with no degenerative joint 
disease; minor chronic strain, pending magnetic resonance 
imaging (MRI) as X-rays showed no arthritis of any kind.  The 
examiner added that the functional impairment was mild plus 
with loss in degrees of motion of plantar flexion 10 degrees.  
The MRI examination provided an impression of a normal 
magnetic resonance of the left ankle.  Ligaments and tendons 
were unremarkable.

The veteran's service-connected degenerative arthritis of the 
left ankle was rated as 10 percent disabling, prior to 
January 18, 2005, pursuant to C.F.R. § 4.71a, Diagnostic Code 
5271 (2004), which provides the rating criteria for 
limitation of motion of the ankle.  Pursuant to Diagnostic 
Code 5271, a 10 percent evaluation is warranted when there is 
moderate limitation of motion.  To attain the maximum rating 
of 20 percent, the limitation of motion must be marked.

Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees.  See 
38  C.F.R. § 4.71, Plate II. 

After reviewing the evidence of record, the Board finds that 
the criteria for an initial rating in excess of 10 percent 
prior to January 18, 2005, have not been met.  As set forth 
above, there is no objective evidence of marked limitation of 
motion of the left ankle. 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  In May 2000, the veteran had dorsiflexion to 10 
degrees and plantar flexion to 25 degrees.  These findings 
were recorded shortly after the veteran suffered a left ankle 
injury.  Shortly thereafter in October 2000, objective 
findings revealed 25 degrees of dorsiflexion and 60 degrees 
of plantar flexion.  The December 2002 VA examination 
revealed range of motion of 20 degrees of dorsiflexion and 35 
degrees of plantar flexion.  Dorsiflexion was normal, and 
there was only a 10 degree loss of plantar flexion, as noted 
by the examiner.  The Board finds that these range of motion 
findings do not characterize marked limitation of motion, nor 
has a medical professional ever characterized the veteran's  
limitation of motion as such.  Again, the Board recognizes 
the May 2000 private medical record which showed dorsiflexion 
of 10 degrees and plantar flexion of 25 degrees; however, 
this was due to an incident wherein the veteran had sprained 
his ankle, and the symptoms had improved considerably by the 
time the veteran was re-examined in October 2000.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  In 
this case, however, the Board finds that there are no 
additional factors which would restrict motion to such an 
extent that the criteria for an initial rating in excess of 
10 percent prior to January 18, 2005, would be justified.  
Although the examiner in October 2000 reported that the 
veteran was having significant problems with limitation of 
function referable to the left ankle, he added that there was 
no tenderness, he could walk on his heels easily and tiptoe 
without problem, and there was no evidence of muscle atrophy.  
Moreover, the examiner in December 2002 established that 
there was no gross manual instability or tenderness to 
palpation, capillary circulation of the toes was normal, 
there was no swelling, and no complaint of pain.  He added 
that functional impairment was only mild.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the left ankle  disability 
prior to January 18, 2005.  For example, there is no evidence 
of service- connected ankylosis ratable under Diagnostic 
Codes 5270 and 5272 (2004).  Likewise, despite repeated 
imaging studies, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under 
Diagnostic Code 5273  (2004); nonunion or malunion of the 
tibia or fibula, ratable under Diagnostic Code 5262 (2004); 
or of astragalectomy residuals, ratable under Diagnostic Code 
5274 (2004).  Thus, these provisions do not provide a basis 
for assigning an initial  rating in excess of 10 percent 
prior to December 18, 2005.

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting an initial 
rating in excess of 10 percent for a left ankle disability 
prior to January 18, 2005, the Board finds that the 
preponderance of the evidence is  against the veteran's 
claim.  Thus, the benefit of the doubt rule does not apply.  
38 U.S.C. § 5107(b)(West 2002); see also Gilbert, 1 Vet. App. 
49 (1990).


Degenerative arthritis of the left ankle, from January 18, 
2005

By rating action dated in March 2005, the RO granted an 
increased disability rating of 20 percent for the veteran's 
service-connected degenerative arthritis of the left ankle, 
effective as of January 18, 2005.

The VA examination report dated in January 2005 shows that 
the veteran reported instability, pain, and swelling of the 
left ankle.  Symptoms were more on the medial side than on 
the lateral side.  He reported using a brace for assistance 
ambulating on the ankle.  He added that the disability does 
not affect his usual occupation as he sits a lot at work and 
tries to protect the ankle.  It does, however, affect his 
ability to recreate and undertake some activities of daily 
living.  He also reported a feeling of popping, giving way, 
decreased motion, and intermittent swelling.  He denied 
fatigability, but reported some weakness.  

Physical examination of the left ankle revealed some mild 
diffuse swelling.  There was tenderness along the medial side 
of the joint to palpation.  Dorsiflexion was to 20 degrees 
and plantar flexion was to 30 degrees.  There was normal 
strength in dorsi and plantar flexion, but there was some 
increased pain with resisted motion and some mild 
incoordination in the motion noted.  There was no gross 
fatigability or weakness seen.  Inversion and eversion 
strength were also normal and the range of motion of the 
subtalar joint was full.  He walked with mild antalgia.  
Anterior drawer sign was negative.  The ankle was nice and 
stable, but there was increased pain with resisted motion.  
The impression was post-traumatic strain of the left ankle 
(secondary to old talar dome injury).  The examiner indicated 
he would assign him an additional 10 degree range of motion 
loss for the DeLuca issues as outlined above.  He added that 
pain significantly limited functional activity, particularly 
recreation, and this was most notable for the ankle problem.

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 20 percent 
from January 18, 2005, have not been met.  The maximum 20 
percent is in effect for marked limitation of motion of the 
left ankle pursuant to the diagnostic code provision 
currently in effect.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  There is no evidence that the veteran's left ankle is 
ankylosed, and thus consideration of Diagnostic Codes 5270 
and 5272 are not appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272 (2004).

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).

The veteran is competent to report his symptoms.  However, to 
the extent that he has asserted that his left ankle is worse 
than the 20 percent evaluation contemplates, the medical 
findings do not support his contentions for an evaluation in 
excess of 20 percent.  The Board is aware of the fact that 
the veteran has pain in his ankle; however, the 20 percent 
evaluation contemplates marked limitation of motion of the 
ankle joint.  

In summary, the Board finds that the preponderance of the 
evidence is  against the veteran's claim.  Thus, the benefit 
of the doubt rule does not apply.  38 U.S.C. § 5107(b)(West 
2002); see also Gilbert, 1 Vet. App. 49 (1990).


Extraschedular consideration

In reaching the foregoing decisions, the Board has considered 
the assignment of an extra-schedular rating under 38 C.F.R. §  
3.321(b)(1); however, the record contains no objective 
evidence that the veteran's service-connected disabilities 
result in marked interference with earning capacity or 
employment, beyond that interference contemplated by the 
assigned evaluation, or have necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service-
connected lumbar and left ankle disabilities.  In addition, 
he  appears to work full time as a field engineer and 
reported no lost time with this employment.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
lumbar spine and left ankle disabilities is appropriately 
compensated by the currently assigned schedular ratings.  
Thus, an increased rating on an extraschedular basis under 38 
C.F.R. § 3.321 is not in order.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbosacral muscle spasm is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative arthritis of the 
left ankle, prior to January 18, 2005, is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative arthritis of the left 
ankle from January 18, 2005 is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


